Case: 12-12043   Date Filed: 01/06/2014   Page: 1 of 7


                                                        [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                             No. 12-12043
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 4:11-cv-00605-SPM-CAS

JOHN C. SPAULDING,

                                                          Plaintiff - Appellant,

                                  versus


RONNIE WOODALL,
JEREMY JOHNSON,
Z. Z. FORD, et al.,
                                                       Defendants - Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                             (January 6, 2014)

Before WILSON, JORDAN, and KRAVITCH, Circuit Judges.

PER CURIAM:
              Case: 12-12043     Date Filed: 01/06/2014    Page: 2 of 7


      John C. Spaulding, a Florida prisoner, appeals the district court’s dismissal

of his pro se complaint for failure to state a claim before Defendants filed a

responsive pleading. Pursuant to 42 U.S.C. § 1983, Spaulding alleges that prison

officials placed him in administrative and disciplinary confinement for over one

hundred days, subjected him to greater restrictions than those faced by the general

prison population or those in segregated confinement, placed him on a special

management meal, and labeled him a sexual predator, all in violation of his liberty

interests without due process of law. We reverse and remand to allow Defendants

the opportunity to respond to Spaulding’s third amended complaint.

                                          I.

      While at the Suwannee Correctional Institution on February 20, 2011,

Spaulding was placed in administrative confinement. On March 3, 2011,

Spaulding was sentenced to a thirty day disciplinary confinement. While in

disciplinary confinement, Spaulding was exercising without a shirt and was told by

Corrections Officer Jennings that he would be disciplined. Jennings returned and

placed a magnet and a pink sheet on his cell, thereby labeling him a sexual

predator. The same day, Defendant Johnson told Spaulding that a disciplinary

report would be issued for commission of a lewd and lascivious act, and he would

be placed on a special management meal. That disciplinary report, issued on

March 18, 2011, accused Spaulding of masturbating while staring at a female


                                          2
                Case: 12-12043       Date Filed: 01/06/2014      Page: 3 of 7


prison guard. On March 24, 2011, Spaulding denied this accusation at a

disciplinary hearing; he was also denied an opportunity to review video

surveillance from the date of the alleged incident. Spaulding was sentenced to

sixty days additional confinement, thus spending a total of 102 days in segregated

confinement. Also, Spaulding alleges that prison officials imposed more stringent

restrictions on his confinement than those typically imposed in disciplinary

confinement, including a special management meal, revocation of visitation,

telephone, television, and library privileges. Third, as a result of the disciplinary

report, Spaulding’s close management status was upgraded, despite the fact that

another inmate disciplined for the same conduct was not subject to the same

upgrade. Finally, Spaulding alleges that prison officials ignored the hand injury he

received in self-defense from his cell mate, a known gang member.

       Proceeding pro se, Spaulding filed a complaint in November 2011, and

subsequently filed an amended complaint on the approved complaint form in

compliance with Northern District of Florida procedure.1 Upon review, the

magistrate judge found that the special management meal did not implicate a

liberty interest, and thus its imposition prior to a hearing did not violate due

process. Second, the magistrate judge construed Spaulding’s claim that he was


1
  The Magistrate Judge denied Spaulding’s request for a copy of the documents he submitted
with his original complaint, stating that the court had reviewed said exhibits and they would be
considered incorporated by reference in the amended complaint.
                                               3
                Case: 12-12043      Date Filed: 01/06/2014      Page: 4 of 7


falsely labeled a sexual predator as a cruel punishment claim, and dismissed it.

With respect to Spaulding’s claim that he was required to stay in confinement

beyond the sentence imposed, the magistrate judge granted leave for Spaulding to

amend his complaint again. However, Spaulding’s second amended complaint

omitted his claims against Defendant Jennings and the claim that his liberty was

restricted as a result of being labeled a sexual predator. Upon finding that

Spaulding did not present a constitutionally protected liberty interest, the

magistrate judge granted Spaulding leave to file a third amended complaint,

instructing him to only include claims stemming from his disciplinary

confinement. In March 2012, Spaulding filed a third amended complaint,

including allegations about the length and condition of his disciplinary

confinement and deliberate indifference regarding his injured hand.

       Upon review, the magistrate judge recommended that Spaulding’s claim be

dismissed with prejudice pursuant to § 1915(e)(2)(B)(ii), finding that the time

Spaulding spent in disciplinary confinement was not an “excessive” or “atypical”

hardship.2 The district court adopted the recommendation, dismissing Spaulding’s

claims for failure to state a claim upon which relief can be granted.

                                             II.



2
  Spaulding insists that this finding ignores the twenty-one additional days of administrative
confinement.
                                              4
               Case: 12-12043     Date Filed: 01/06/2014     Page: 5 of 7


      We review the district court’s decision to dismiss a complaint for failure to

state a claim under § 1915(A) de novo, taking the allegations in the complaint as

true, and using the same standards as govern a dismissal pursuant to Federal Rule

of Civil Procedure 12(b)(6). Boxer X v. Harris, 437 F.3d 1107, 1110 (11th Cir.

2006). Pro se pleadings are held to a less stringent standard and should be liberally

construed. Tannenbaum v. U.S., 148 F.3d 1262, 1263 (11th Cir. 1998).

                                          III.

      In his appeal, Spaulding argues that state officials deprived him of his

constitutionally protected liberty interests. Grayden v. Rhodes, 345 F.3d 1225,

1232 (11th Cir. 2003) (to state a §1983 claim, claimant must allege “(1) a

deprivation of constitutionally-protected liberty or property interest; (2) state

action; and (3) constitutionally-inadequate process.”). Spaulding notes that this

court has recognized that Florida prisoners have a liberty interest in remaining in

the general prison population, Sheley v. Dugger, 833 F.2d 1420, 1424 (11th Cir.

1987), and thus assigning a prisoner to disciplinary confinement under conditions

that are “atypical and significant” gives rise to a liberty interest subject to due

process. Sandin v. Conner, 515 U.S. 472, 484, 115 S. Ct. 2293, 2300 (1995).

Here, Spaulding argues that the duration and conditions of his confinement were




                                            5
                 Case: 12-12043        Date Filed: 01/06/2014        Page: 6 of 7


significantly restricted compared to the general prison population, and that this

hardship analysis cannot be dismissed without a factual inquiry. 3

       In addition to the liberty interest arising from the extent and nature of his

segregated confinement, Spaulding explains that this court has recognized that

prisoners have a liberty interest in not being branded as a sex offender. See Kirby

v. Siegelman, 195 F.3d 1285, 1291 (11th Cir. 1999). Spaulding argues that he was

deprived of his liberty interest in not being identified as a sexual predator.

Moreover, Spaulding emphasizes that this labeling occurred without notice or a

hearing in violation of the due process required for prisoners facing disciplinary

actions. See Young v. Jones, 37 F.3d 1457, 1459–60 (11th Cir. 1994).

       We have a duty to liberally construe a pro se litigant’s assertions to discern

whether there is a basis for relief. Tannenbaum, 148 F.3d at 1263. Construing

Spaulding’s claims broadly, he plausibly alleges that Defendants deprived him of

constitutionally protected liberty interests without due process. However,

Defendants did not submit any responsive pleading prior to the district court’s

dismissal of Spaulding’s third amended complaint. Given the liberal construction

afforded pro se litigants, we reverse and remand this case to the district court in




3
  For example, in Wallace v. Hamrick, this court reversed dismissal of prisoner’s complaint
because his allegations of no hot water, ventilation, or opportunity to exercise set forth facts that
might implicate a protected liberty interest. 229 Fed. App’x 827, 830 (11th Cir. 2007).
                                                 6
              Case: 12-12043    Date Filed: 01/06/2014   Page: 7 of 7


order for Defendants to file a responsive pleading to Spaulding’s third amended

complaint.

      REVERSED and REMANDED.




                                        7